Exhibit 10.2

EXHIBIT A

CASH BONUS PERCENTAGES

Executive Officers

 

     Percent of Base Salary  

Officer

   Threshold    Target      Stretch  

CEO

   0 - 50      100         200   

COO

   0 - 50      100         200   

CAO/GC

   0 - 40      80         160   

CFO

   0 - 40      80         160   

VPs-Regional Managers

   0 - 40      80         160   

Other Employees

Prior to March 1st of each Plan Year, the CEO shall approve and advise the
Committee of the Target Cash Bonus Percentages for each Participant other than
the Executive Officers. Such percentages shall be subject to increase or
decrease in the event of a promotion or demotion.

EQUITY INCENTIVE PERCENTAGES

Executive Officers

 

Officer

   Target
Percent of
Base Salary

CEO

   300 – 400

COO

   250 – 350

CAO/GC

   200 – 300

CFO

   200 – 300

VPs-Regional Managers

   150 – 300

Other Employees

Prior to March 1st of each Plan Year, the CEO shall approve and advise the
Committee of the Target Equity Incentive Percentages for each Participant other
than the Executive Officers. Such percentages shall be subject to increase or
decrease in the event of a promotion or demotion.